Case 5:18-cv-00369-CJC-ADS Document 55 Filed 11/14/18 Page 1 of 1 Page ID #:354



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES − GENERAL


   Case No. 5:18−cv−00369−CJC−ADS                     Date      11/14/2018

   Title      JOAQUIN ANDRES ACOSTA V. UNITED STATES OF AMERICA ET AL


   Present:        The Honorable      Autumn D. Spaeth , U. S. Magistrate Judge
                   Kristee Hopkins                           CS 11/14/2018
                    Deputy Clerk                         Court Reporter/Recorder

      Attorney(s) Present for Plaintiff(s):        Attorney(s) Present for Defendant(s):
        Joaquin Andres Acosta, pro se                    Richard M. Park, AUSA

  Proceedings: 1) PLAINTIFF'S MOTION FOR ENTRY OF DEFAULT; 2)
  PLAINTIFF'S MOTION TO STRIKE MOTION TO DISMISS; 3) PLAINTIFF'S
  MOTION FOR SERVICE BY PUBLICATION

         Cause is called for hearing and appearances are entered. Hearing held. Plaintiffs
    Motion for Entry of Default [38], [51] is DENIED. Defendant United States Attorney
    General shall file a responsive pleading by December 14, 2018. Plaintiff's Motion to
    Strike Motion to Dismiss [40] is DENIED. Plaintiff's Motion for Service by Publication
    [39], [52] is DENIED WITHOUT PREJUDIC.




                                                                                      :40
                                                                  Initials of Preparer: kh


   CV−90 (10/08)                      CIVIL MINUTES−GENERAL                         Page 1 of 1
